Citation Nr: 1109608	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The Board previously remanded this matter in August 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

A low back disorder, currently classified as spondylolisthesis is attributable to active service.  


CONCLUSION OF LAW

Spondylolisthesis was incurred in service.  38 U.S.C.A. §§ 1110,  1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The RO provided the Veteran with VCAA notice in July 2004, prior to the rating decision on appeal.  The July 2004 letter informed the Veteran of the evidence required to substantiate his claim for service connection for a back disability.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on his behalf.  A March 2006 letter explained how VA determines disability ratings and effective dates.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim, including service treatment records and post-service medical records identified by the Veteran.  The Veteran has had VA examinations. 

The Board finds that VA's duties to notify and assist have been satisfied.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus. The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from July 1975 to May 1995.  Service treatment records reflect complaints of back pain.  In June 1981, the Veteran was seen with a complaint of pain in the left upper quadrant  on and off for one year, sometimes radiating to the back.  An x-ray noted normal findings.  In June 1991, the Veteran reported pain in the midback.  Examination noted that the lumbar muscles were tender to touch.  Assessment was muscle spasm. 

There is no post-service evidence indicating that degenerative joint disease manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for degenerative joint disease may not be presumed.  38 C.F.R. §§ 3.307, 3.309(a).   

The Veteran testified at a Board hearing in March 2009.  He stated that he initially sought treatment for his orthopedic disabilities approximately two to three years after retirement from service. 

Upon VA examination in October 2008, the examiner diagnosed bilateral pars articularis defects of L5 with minimal anterior displacement of the L5 on the S1.  The examiner opined that the Veteran's back disability is not related to service.  The examiner stated that there was no intervention for the Veteran's back disability for three years.  The examiner further indicated that there was no conclusory evidence to show that the Veteran's low back disability had anything to do with service.  

The Veteran underwent VA examination in December 2009.  The Veteran reported a history of low back pain since 1973.  The Veteran reported multiple stresses and strains during active duty, including a fall on stairs in 1973 or 1974.  The examiner diagnosed spondylolisthesis L5-S1.  The examiner opined that the Veteran's current low back pain is less likely than not caused by, or a result of overuse of the back during service.  The examiner reasoned that in-service and VA records do not support that low back pain is related to an in-service activity.  

After a careful review of the record and resolving any doubt in the Veteran's favor, the Board finds that service connection for low back pain is warranted.  Service treatment records reflect complaints of low back pain and treatment of muscle strain.  The Veteran's report of back pain since active service is credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's testimony and lay statements are sufficient to establish post-service continuity of low back pain.  Barr, supra.  Accordingly, for the reasons outlined above and resolving any doubt in the Veteran's favor, the Board finds that service connection for low back pain is warranted.  38 U.S.C.A. § 5107 (West 2002).  



ORDER

Service connection for a low back disorder, classified as spondylolisthesis is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


